 

Case 1:21-cr-00021-GBD Document16 Filed 01/21/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee we eww eww ee eww eee ee eh mw eee ee ee eee xX
UNITED STATES OF AMERICA, :
-against- :

YORDANNY TORIBIO MENDOZA, a/k/a :
Yordanny Toribio, :
Defendant. — :

wee ee ee ee ee ee ee ee ee ee eee eee 7

GEORGE B. DANIELS, District Judge:

Defendant’s arraignment is scheduled for January 26, 2021 at 9:00 a.m. and will occur
as a teleconference. To access the teleconference line, counsel should call 888-363-4749 and use
access code 4523890. Members of the press and public may call the same number, but will not be
permitted to speak during the conference. Counsel should adhere to the following rules and
guidelines during the hearing:

1. Each party should designate a single lawyer to speak on its behalf (including when
noting the appearances of other counsel on the telephone).

2. Counsel should use a landline whenever possible, should use a headset instead of a
speakerphone, and must mute themselves whenever they are not speaking to
eliminate background noise. In addition, counsel should not use voice-activated
systems that do not allow the user to know when someone else is trying to speak at
the same time.

3. To facilitate an orderly teleconference and the creation of an accurate transcript,
counsel are required to identify themselves every time they speak. Counsel should
spell any proper names for the court reporter. Counsel should also take special care
not to interrupt or speak over one another.

4. If there is a beep or chime indicating that a new caller has joined while counsel is
speaking, counsel should pause to allow the Court to ascertain the identity of the
new participant and confirm that the court reporter has not been dropped from the
call.

Finally, all of those accessing the conference — whether in listen-only mode or otherwise

— are reminded that recording or rebroadcasting of the proceeding is prohibited by law.

 
Case 1:21-cr-00021-GBD Document 16 Filed 01/21/21 Page 2 of 2

Defense counsel shall discuss the Waiver of Right to be Present at Criminal Proceeding
with the Defendant prior to the proceeding. If the Defendant consents, and is able to sign the form
(either personally or, in accordance with Standing Order 20-MC-174 of March 27, 2020, by
defense counsel), defense counsel shall file the executed form at least 24 hours prior to the
proceeding.

To the extent that there are any documents relevant to the proceeding (e.g., proposed orders
or documents regarding restitution, forfeiture, or removal), counsel should submit them to the
Court (by email or on ECF, as appropriate) at least at least 24 hours prior to the proceeding. To
the extent any documents require the Defendant’s signature, defense counsel should endeavor to

get them signed in advance of the proceeding as set forth above.

Dated: January 21, 2021
New York, New York
SO ORDERED.

JAN 21 7094 Pony 5 Donel

. DANIELS
‘EL ATES DISTRICT JUDGE

 

 
